 



EXHIBIT 10
EXECUTION COPY
     SECOND AMENDMENT AND WAIVER dated as of December 7, 2007 (this
“Amendment”), to the FIVE-YEAR CREDIT AGREEMENT dated as of June 21, 2006 (as
amended, supplemented or otherwise modified from time to time the “Credit
Agreement”), among PALL CORPORATION (the “Company”), the Subsidiaries of the
Company named on the signature pages thereto, the LENDERS from time to time
party thereto, JPMORGAN CHASE BANK, N.A., as facility agent for the Lenders (the
“Facility Agent”) and J.P. MORGAN EUROPE LIMITED, as London agent for the
Lenders (the “London Agent” and, together with the Facility Agent, the
“Agents”).
          WHEREAS the Company has informed the Agents and the Lenders that
(a) it has understated its U.S. income tax payments and its provision for income
taxes, (b) the understatement relates to the taxation of certain intercompany
payable balances that mainly resulted from sales of products by a foreign
subsidiary of the Company to a U.S. subsidiary of the Company, (c) as of the
date of this Amendment, the Company has paid $135,000,000 principally in respect
of the foregoing, (d) the amount of additional tax provisions required to be
recorded by the Company has not been determined as of the date of this Amendment
and (e) the Company expects that it will be required to restate some or all of
its financial statements for the fiscal years 1999 through 2006 and each of the
fiscal quarters ended October 31, 2006, January 31, 2007 and April 30, 2007 and
that, for its fiscal year ended July 31, 2007, it may be required to report one
or more material weaknesses in its internal control over financial reporting
(the matters referred to in this paragraph being called the “Specified
Matters”).
          WHEREAS the Company has further informed the Agents and the Lenders
that, as a result of the Specified Matters, (a) certain certifications,
representations and warranties of the Company contained in or made pursuant to
the Credit Agreement or other Loan Documents (or any document delivered in
connection therewith) may have been inaccurate when made or may not be accurate
if required to be made in the event of additional borrowings under the Credit
Agreement, (b) the covenants set forth in Sections 5.01, 5.02, 5.03, 5.04, 5.08
or 5.09 of the Credit Agreement may have been violated, (c) certain defaults may
have occurred under other credit agreements, debt indentures or ISDA agreements
of the Company, (d) the Company expects that it may not be able to deliver its
Annual Report on Form 10-K for the fiscal year ended July 31, 2007 (the
“Affected Annual Report”) or its Quarterly Reports on Form 10-Q for its fiscal
quarters ending October 31, 2007 and January 31, 2008 (the “Affected Quarterly
Reports”), to the Facility Agent as and when it is required to do so by
Section 5.01 of the Credit Agreement and (e) the foregoing inaccuracies,
violations and other matters may, if not waived by the Lenders, have resulted in
or will result in Events of Default pursuant to Section 7.01 of the Credit
Agreement.
          WHEREAS the Company has requested that the Lenders waive, and the
Lenders have agreed to waive, certain Defaults and failures of conditions
precedent arising from the Specified Matters and the Company has requested that
the Lenders amend, and the Lenders have agreed to amend, Section 5.01 to extend
the period of time

 



--------------------------------------------------------------------------------



 



during which the Company must deliver the Affected Annual Report and Affected
Quarterly Reports on the terms and subject to the conditions set forth herein.
          NOW, THEREFORE, in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Each capitalized term used and not defined
herein shall have the meaning assigned to it in the Credit Agreement (as
modified hereby).
          SECTION 2. Waiver. Effective as of the Second Amendment and Waiver
Effective Date (as defined below), the Lenders hereby waive (a) all breaches of
representations and warranties under the Credit Agreement, Defaults caused by
violations of Sections 5.01, 5.02, 5.03, 5.04, 5.08 and 5.09 of the Credit
Agreement and failures to satisfy conditions precedent set forth in Section 4.02
of the Credit Agreement (including conditions precedent to any further borrowing
under the Credit Agreement) resulting from the Specified Matters and (b) any
Default that may occur pursuant to Section 7.01(e)(i)(B) or 7.01(e)(ii)(A) of
the Credit Agreement as a result of violations of the Other Debt Agreements (as
defined below) due to (i) the Specified Matters or (ii) the failure to file with
the Securities and Exchange Commission or to transmit to holders thereunder the
Affected Annual Report or the Affected Quarterly Reports as and when required by
the terms thereof (A) in the case of the Other Debt Agreements (other than the
Material Debt Agreements (as defined below)) until March 31, 2008 and (B) in the
case of the Material Debt Agreements, until December 31, 2007.
          SECTION 3. Amendment to Section 5.01. Effective as of the Second
Amendment and Waiver Effective Date, Section 5.01 of the Credit Agreement is
hereby amended by:
          (a) replacing paragraph (a) of such Section with the following
paragraph:
          (a) (i) with respect to each Fiscal Year of the Company (other than
the Fiscal Year ended July 31, 2007), as soon as available, but in any event
within 90 days after the end of each such Fiscal Year or at such earlier time as
the SEC may require the Company to deliver its Form 10-K (commencing with the
Fiscal Year ended July 31, 2006) and (ii) with respect to the Fiscal Year of the
Company ended July 31, 2007, as soon as available, but in any event by March 31,
2008, a consolidated balance sheet of the Company and the Subsidiaries as at the
end of such Fiscal Year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally

 



--------------------------------------------------------------------------------



 



3
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such financial statement audit; provided that (i) the requirements of
this paragraph shall be deemed satisfied by delivery within the time period
specified above of (A) a copy of the Company’s Annual Report on Form 10-K for
such Fiscal Year (together with the Company’s annual report to shareholders, if
any, prepared pursuant to Rule 14a-3 under the Exchange Act) (“Form 10-K”)
prepared in accordance with the requirements therefor and filed with the SEC or
(B) a notice setting forth a written reference to a website that contains such
Form 10-K (together with the Company’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Exchange Act); and
          (b) replacing paragraph (b) of such Section with the following
paragraph:
          (b) (i) with respect to each of the first three fiscal quarters of the
Company in any Fiscal Year (other than the fiscal quarters ending October 31,
2007 and January 31, 2008), as soon as available, but in any event within
45 days after the end of each such fiscal quarter or at such earlier time as the
SEC may require the Company to deliver its Form 10-Q (commencing with the fiscal
quarter ended October 31, 2006) and (ii) with respect to the fiscal quarters of
the Company ending October 31, 2007 and January 31, 2008, as soon as available,
but in any event by March 31, 2008, (A) a consolidated balance sheet of the
Company and the Subsidiaries as at the end of such quarter and (B) consolidated
statements of earnings of the Company and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the Fiscal
Year ending with such quarter, and a statement of cash flows for the portion of
the Fiscal Year ending with such quarter, setting forth in each case in
comparative form the figures for the corresponding periods in the previous
Fiscal Year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein, and certified by a Responsible Officer of the Company as fairly
presenting, in all material respects, the financial position of the Company and
its Subsidiaries being reported on and their results of operations and cash
flows, subject to the changes resulting from year-end adjustments; provided that
(i) the requirements of this paragraph shall be deemed satisfied by delivery
within the time period specified above of (A) a copy of the Company’s Quarterly
Report on Form 10-Q (“Form 10-Q”) prepared in compliance with the requirements
therefor and filed with the SEC or (B) a notice setting forth a written
reference to a website that contains such Form 10-Q, (ii) on or prior to
December 10, 2007, the Company shall deliver to the Facility Agent, in form and
detail reasonably satisfactory to the Facility Agent and the Lenders, an
unaudited condensed consolidated statement of earnings before interest and
taxes, setting forth in comparative form the figures for the corresponding
period in the previous Fiscal Year, and balance sheet highlights comprised of
accounts receivable, inventory and indebtedness, in each case with respect to
the Company and its Subsidiaries as of and for the fiscal quarter ending
October 31, 2007 and (iii) on or prior to March 11, 2008, the Company shall
deliver to the Facility Agent, in form and detail reasonably satisfactory to the
Facility Agent and the Lenders, an unaudited condensed consolidated statement of
earnings before interest and taxes, setting forth in comparative form the
figures for the corresponding period in the

 



--------------------------------------------------------------------------------



 



4
previous Fiscal Year, and balance sheet highlights comprised of accounts
receivable, inventory and indebtedness, in each case with respect to the Company
and its Subsidiaries as of and for the fiscal quarter ending January 31, 2008.
          SECTION 4. Limitation on Waiver and Amendment. The waivers set forth
in Section 2 extend only to the provisions referred to therein and shall not,
directly or by implication, constitute a waiver of any other provision of the
Credit Agreement. Such waivers and the amendments set forth in Section 3 shall
automatically expire and be of no further force or effect, with the same effect
as if they had not been granted, without the necessity of any action by the
Agents or any Lender, if:
          (a) at any time (i) any Default or Event of Default (other than those
waived pursuant to Section 2) occurs under the Credit Agreement, (ii) the
Facility Agent, acting at the direction of the Required Lenders, provides
written notice to the Company that the Required Lenders have become aware, after
the date of this Amendment, of information that, in the Required Lenders’
reasonable judgment, renders assertions made by the Company as of the date of
this Amendment with respect to the Specified Matters incorrect or misleading in
any material respect or indicates that the liabilities expected to be incurred
by the Company and its Subsidiaries in connection with the Specified Matters
will exceed $225,000,000, (iii) the Company shall have become aware that the
Company’s counterparties under the Material Debt Agreements or any other
agreement governing Indebtedness of the Company or its Subsidiaries (and
together with the Material Debt Agreements, the “Other Debt Agreements”) (A)
shall have declared the unpaid principal amount of the notes or the loans or the
other obligations thereunder, as the case may be, immediately due and payable or
(B) are unwilling to grant a waiver of any violation or default existing under
the Other Debt Agreements, as the case may be;
          (b) on or prior to December 31, 2007, the Company shall have failed to
deliver to the Facility Agent, counterparts of waivers of any violations or
defaults under the Material Debt Agreements duly executed and delivered by each
of the parties thereto; or
          (c) on or prior to March 31, 2008, the Company shall have failed to
deliver to the Facility Agent, counterparts of waivers of any violations or
defaults under the Other Debt Agreements, other than the Material Debt
Agreements, duly executed and delivered by each of the parties thereto.
The following agreements constitute the “Material Debt Agreements”: (i) the
Second Amended and Restated Term Note, dated as of June 20, 2007 (the “Yen Term
Note”), among the Company and Bank of America, N.A., (ii) the ISDA Master
Agreement and the related Schedule thereto, each dated as of October 15, 1997
(the “Bank of America ISDA”), between Fleet National Bank and Pall Corporation;
and (iii) the ISDA Master Agreement and the related Schedule thereto, each dated
as of September 13, 2005 (the “Wachovia ISDA”), between Wachovia Bank, National
Association and Pall Netherlands B.V., as supplemented by the Amended and
Restated Cross Currency Rate Swap

 



--------------------------------------------------------------------------------



 



5
Transaction Confirmation, dated August 25, 2005, between Wachovia Bank, National
Association and Pall Netherlands B.V., and the Credit Support Document dated as
of September 13, 2005, between Wachovia Bank, National Association and the
Company.
          SECTION 5. Fees. The Company agrees to pay on the Second Amendment and
Waiver Effective Date to the Facility Agent, for the account of each Lender that
executes and delivers a copy of this Amendment to the Administrative Agent (or
its counsel) at or prior to 2:00 p.m., New York City time, on December 7, 2007,
an amendment fee (the “Amendment Fee”) in the amount of 0.025% on the amount of
such Lender’s Commitment. All such fees shall be payable in immediately
available funds and shall not be refundable.
          SECTION 6. Representations and Warranties. The Company hereby
represents and warrants to the Agents and the Lenders that, as of the Second
Amendment and Waiver Effective Date and after giving effect hereto:
          (a) This Amendment has been duly authorized, executed and delivered by
the Company, and each of this Amendment and the Credit Agreement (as modified
hereby) constitutes the Company’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, except to the extent
enforcement may be limited by applicable bankruptcy, reorganization, moratorium,
insolvency and similar laws affecting creditors’ rights generally or by
equitable principles of general application, regardless of whether considered in
a proceeding in equity or at law.
          (b) Except for the Specified Matters, all representations and
warranties of each Loan Party contained in the Loan Documents (as modified
hereby) are true and correct in all material respects on and as of the Second
Amendment and Waiver Effective Date (except with respect to representations and
warranties expressly made only as of an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
          (c) Except for the Specified Matters, no Default or Event of Default
has occurred and is continuing.
          SECTION 7. Effectiveness. This Amendment shall become effective on the
first date (the “Second Amendment and Waiver Effective Date”) on which the
Facility Agent shall have received (i) counterparts hereof duly executed and
delivered by the Company and the Required Lenders and (ii) the Amendment Fees.
          SECTION 8. No Amendments or Other Waivers; Confirmation. (a) Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Agents or the Lenders under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other

 



--------------------------------------------------------------------------------



 



6
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions of the Credit Agreement specifically referred to herein. This
Amendment shall constitute a Loan Document.
          (b) On and after the Second Amendment and Waiver Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference to the Credit Agreement in
any other Loan Document, shall be deemed a reference to the Credit Agreement as
modified hereby.
          SECTION 9. Expenses. The Company agrees to reimburse the Agents for
their out-of-pocket expenses in connection with this Amendment, including the
reasonable and documented fees, charges and disbursements of counsel for the
Agents.
          SECTION 10. Governing Law; Counterparts. (a) This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          (b) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, an all such counterparts
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
other electronic imaging means shall be as effective as delivery of a manually
executed counterpart hereof.
          SECTION 11. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
[Signature pages to follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment and Waiver to be duly executed by their duly authorized officers, all
as of the date and year first above written.

                      PALL CORPORATION,  
 
               
 
      by        
 
                  /s/ LISA MCDERMOTT    
 
               
 
            Name: Lisa McDermott    
 
            Title: Chief Financial Officer    
 
                    JPMORGAN CHASE BANK, N.A.,     as Facility Agent and as a
Lender,
 
               
 
      by        
 
                  /s/ TARA LYNNE MOORE    
 
               
 
            Name: Tara Lynne Moore    
 
            Title: Vice President    
 
                    J.P. MORGAN EUROPE LIMITED,     as London Agent,
 
               
 
      by        
 
                  /s/ CHING LOH    
 
               
 
            Name: Ching Loh    
 
            Title: Associate    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

              Name of Lender,    
 
            Comerica Bank    
 
           
 
  by        
 
           /s/ SARAH R. WEST
 
Name: Sarah R. West    
 
      Title: Assistant Vice President    

For any Lender requiring a second signature line:

             
 
  by        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

              Name of Lender,    
 
                The Royal Bank of Scotland plc    
 
           
 
  by        
 
           /s/ L. PETER YETMAN
 
Name: L. Peter Yetman    
 
      Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

              Name of Lender,    
 
            Bank of America, N.A.    
 
           
 
  by        
 
           /s/ MARTHA NOVAK
 
Name: Martha Novak    
 
      Title: Senior Vice President    

For any Lender requiring a second signature line:

             
 
  by        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

              Name of Lender,    
 
                Wachovia Bank, N.A.    
 
           
 
  by        
 
           /s/ EDWARD NALLAN
 
Name: Edward Nallan    
 
      Title: Senior Vice President    

For any Lender requiring a second signature line:

             
 
  by        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

              Name of Lender,    
 
                BNP Paribas    
 
           
 
  by        
 
           /s/ SHAYN MARCH
 
Name: Shayn March    
 
      Title: Director    

For any Lender requiring a second signature line:

             
 
  by        
 
           /s/ BERANGERE ALLEN
 
Name: Berangere Allen    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

              Name of Lender,    
 
                Commerzbank AG, London Branch    
 
           
 
  by        
 
           /s/ J. WEBER
 
Name: J. Weber    
 
      Title: Director    

For any Lender requiring a second signature line:

             
 
  by        
 
           /s/ M. LOHMANN
 
Name: M. Lohmann    
 
      Title: Associate Director    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

              Name of Lender,    
 
            Sumitomo Mitsui Banking Corporation    
 
           
 
  by        
 
           /s/ LEO E. PAGARIGAN
 
Name: Leo E. Pagarigan    
 
      Title: General Manager    

For any Lender requiring a second signature line:

             
 
  by        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

              Name of Lender,    
 
                HSBC Bank USA, NA    
 
           
 
  by        
 
           /s/ CHRISTOPHER MENDELSOHN
 
Name: Christopher Mendelsohn    
 
      Title: First Vice President    

For any Lender requiring a second signature line:

             
 
  by        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

              Name of Lender,    
 
                Bank of Tokyo-Mitsubishi UFJ Trust Company
 
           
 
  by        
 
           /s/ SPENCER HUGHES
 
Name: Spencer Hughes    
 
      Title: Vice President    

For any Lender requiring a second signature line:

             
 
  by        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

              Name of Lender,    
 
                The Bank of New York    
 
           
 
  by        
 
           /s/ KENNETH P. SNEIDER, JR.
 
Name: Kenneth P. Sneider, Jr.    
 
      Title: Vice President    

For any Lender requiring a second signature line:

             
 
  by        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

                  Name of Lender,    
 
                    UBS Loan Finance LLC    
 
               
 
  by                          /s/ DAVID B. JULIE                  
 
      Name:   David B. Julie    
 
      Title:   Associate Director
Banking Products Services, US    

For any Lender requiring a second signature line:

                 
 
  by                           /s/ RICHARD L. TAVROW                  
 
      Name:   Richard L. Tavrow    
 
      Title:   Director
Banking Products Services, US    

 



--------------------------------------------------------------------------------



 



Lender signature page to the
Second Amendment and Waiver to the
Pall Corporation Credit Agreement
To approve the Second Amendment and Waiver:

              Name of Lender,    
 
                INTESA SANPAOLO
New York Branch    
 
           
 
  by        
 
           /s/ JOHN J. MICHALISIN
 
Name: John J. Michalisin    
 
      Title: First Vice President    

For any Lender requiring a second signature line:

             
 
  by        
 
            /s/ FRANCESCO DI MARIO
 
Name: Francesco Di Mario    
 
      Title: FVP, Credit Manager    

 